DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 22-27 in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that the claim 1 is amended to include limitation in claim 21 as an allowable subject matter set forth in the International Preliminary Report dated 11th Sept, 2010. This is not found persuasive because the claim can be rejected by the prior arts as presented below, which fails to relate to a single inventive concept as set forth in PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 17, 19 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 10, 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 recites, “heat exchange modules” in lines 3-4. It is unclear if they are new exchange modules or referring to “a plurality of heat exchange modules” in claim 1.
For examination purposes, “heat exchange modules” is construed as --the heat exchange modules--.
Claims 7 and 8 recites, “two heat exchange modules” in lines 2-3. It is unclear if they are new exchange modules or referring to “a plurality of heat exchange modules” in claim 1.
For examination purposes, “two heat exchange modules” in claims 7 and 8 are construed as --two of the heat exchange modules--.
Claim 9 recites the limitation "the indirect heat exchanger unit" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The corresponding antecedent in claim 1 may be “an indirect heat exchanger comprising at least one heat exchanger unit”, but it is unclear if the limitation is referring to “an indirect heat exchanger” or “at least one heat exchanger unit” in claim 1.
Claim 9 further recites “a plurality of first manifolds fluidly connecting heat exchange modules” in lines 2-3 and “a plurality of first manifolds fluidly connecting two heat exchange modules” in lines 3-4.
It is unclear if “a plurality of first manifolds” are new manifolds or referring to “first manifolds” in claim 1. Further, it is unclear if “(two) heat exchange modules” are new exchange modules or referring to “a plurality of heat exchange modules” in claim 1.
the first manifolds fluidly connecting the heat exchange modules adjacent in the first direction and the first manifolds fluidly connecting two of the heat exchange modules adjacent in the second or third direction.—
Similarly, claim 10 recites the limitation "the indirect heat exchanger unit" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The corresponding antecedent in claim 1 may be “an indirect heat exchanger comprising at least one heat exchanger unit”, but it is unclear if the limitation is referring to “an indirect heat exchanger” or “at least one heat exchanger unit” in claim 1.
Claim 10 further recites “a plurality of second manifolds fluidly connecting two heat exchange modules” in lines 2-3 and “a plurality of second manifolds fluidly connecting two heat exchange modules” in lines 3-4.
It is unclear if “a plurality of second manifolds” are new manifolds or referring to “second manifolds” in claim 1. Further, it is unclear if “two heat exchange modules” are new exchange modules or referring to “a plurality of heat exchange modules” in claim 1.
For examination purposes and for simplicity, claim 10 is construed as -- wherein the second manifolds fluidly connecting two of the heat exchange modules adjacent in the second direction and the second manifolds fluidly connecting two of the heat exchange modules adjacent in the first or third direction.—
Claim 13 recites, “first fluid paths” in lines 1-2 and 3; “second fluid paths” in lines 2 and 3-4; and “heat exchange modules” in lines 2-3 and 4. It is unclear, respectively, if they 
For examination purposes, “first fluid paths” are construed as –the first fluid paths--; “second fluid paths” are construed as --second fluid paths--; and “heat exchange modules” are construed as --the heat exchange modules--.
Claim 24 recites “each heat exchanger unit”. It is unclear if it is referring to “at least one heat exchanger unit” in claim 1. Further, assuming it is referring to “at least one heat exchanger unit” in claim 1, it is also unclear because it implies a recitation of a plurality of heat exchanger units (by using “each”) which is inconsistent with “at least one” including singular in claim 1.
For examination purposes, “each heat exchanger unit” in claim 24 is construed as –the plurality of heat exchanger modules--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1).
Regarding claim 1, Huggins (Figs. 1 and 8) discloses method of using an indirect heat exchanger comprising at least one heat exchanger unit comprising:

a first outlet (“make up air out”, Fig. 8) for discharging the first fluid flow (make up air),
a second inlet (“process gas in”, Fig. 8) for receiving a second fluid flow (process gas),
a second outlet (“process gas out, Fig. 8) for discharging the second fluid flow (process gas),
a plurality of heat exchange modules (four heat exchanger cores 48) arranged in a rectangular grid (in a 2x2 grid), the grid having a first direction (vertical direction), a second direction (horizontal direction) and a third direction (stacking direction of plate and fins 15 in each core 48, see Fig. 3), the heat exchange modules each comprising a first module face and a second module face being opposite to each other in the first direction (see annotated figure below), the heat exchange modules each comprising a third module face and a fourth module face being opposite to each other in the second direction (see annotated figure below), and the heat exchange modules each comprising a plurality of first fluid flow channels (channels for make up air) extending between the first module face and the second module face for accommodating the first fluid flow (the channels for make up air extend through the 1st and 2nd faces as shown in the annotated figure below) and a plurality of second fluid flow channels (channels for process gas) extending between the third module face and the fourth module face for accommodating the second fluid flow (the channels for process gas extend through the 3rd and 4th faces as shown in the annotated figure below),

second manifolds (see annotated figure below, from one stream of “process gas” to two streams into the heat exchanger cores 48; and combine the two streams into one) fluidly connecting the plurality of second fluid flow channels of one of the heat exchange modules with the plurality of second fluid flow channels of an adjacent heat exchange module (the second manifolds connect one right side core 48 and a horizontally adjacent left side core 48) thereby forming one or more second fluid paths (the two “process gas” horizontal streams) connecting the second inlet with the second outlet and running through two or more heat exchange modules (see Fig. 8 and the gas run through the four cores 48).

    PNG
    media_image1.png
    545
    907
    media_image1.png
    Greyscale

Huggins fails to disclose wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels for predetermined design operating parameters of the indirect heat exchanger,
wherein the second fluid flow channels have a second channel length L2 in the second direction, the second channel length L2 being smaller or equal to the thermal entrance length LTL,2 of the second fluid in the second fluid flow channels for predetermined design operating parameters of the indirect heat exchanger.
the method comprising the steps of:
bringing the first fluid flow in one of the first fluid flow channels and recollecting the first fluid flow in one of the first manifolds several times when traveling through the heat exchanger;

the first manifolds collecting the first fluid from one heat exchange module of the plurality of heat exchange modules, conveying at least part of the first fluid to an adjacent heat exchange module of the plurality of heat exchange modules, and feeding the first fluid to the first fluid flow channels of the adjacent heat exchange module.
Cengel (page 760, and Fig. 17-24) discloses that the heat transfer coefficient is highest at entry regions (i.e. within the thermal entry length) and the heat transfer coefficient becomes steady in the fully developed region. Cengel also discloses that the enhancement of the heat transfer coefficients can be significant for short tubes but negligible for long ones.
According to Cengel’s teachings, one of ordinary skill in the art would modify the channels for both “make up air” and “process gas” of the cores 48 shorter equal to the thermal entry length, in order to provide heat exchange in a tube region having the highest heat transfer coefficient in particular to the specific fluid properties (ex. velocity and temperature) in the channels. As a result, Huggins in view of Cengel discloses wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels (channel length of the “make up air” shorter or equal the thermal entry length) for predetermined design operating parameters of the indirect heat exchanger (for optimum heat exchange in the core 48), and
TL,2 of the second fluid in the second fluid flow channels (channel length of the “process gas” shorter or equal the thermal entry length) for predetermined design operating parameters of the indirect heat exchanger (for optimum heat exchange in the core 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels for predetermined design operating parameters of the indirect heat exchanger,
wherein the second fluid flow channels have a second channel length L2 in the second direction, the second channel length L2 being smaller or equal to the thermal entrance length LTL,2 of the second fluid in the second fluid flow channels for predetermined design operating parameters of the indirect heat exchanger in Huggins as taught by Cengel in order to perform the heat exchange in the tube or channel with the highest heat transfer coefficient.
Geay (Fig. 2) discloses the method comprising the steps of:
bringing the first fluid flow in one of the first fluid flow channels (flow 23a) and recollecting the first fluid flow (at “25”) in one of the first manifolds several times (in either 26a or 27) when traveling through the heat exchanger (20b);

The meandering paths of the heat exchanging fluids in Geay may be provided in each of the heat exchanger core 48 of Huggins. Therefore, the first and second manifolds may provide connections to adjacent cores 48 so that the air and gas may flow between its respective inlet and outlet as in Huggins. For example, the fluid outlet 23b/24b of one heat exchange core may be respectively connected to fluid inlet 23a/24a of an adjacent heat exchange core.
Therefore, the resultant structure of Huggins in view of Geay discloses that the first manifolds collecting the first fluid from one heat exchange module of the plurality of heat exchange modules (collecting the “make up air” or fluid 23b from upstream core in the connection of 23b and 23a as noted above), conveying at least part of the first fluid to an adjacent heat exchange module of the plurality of heat exchange modules (conveying the “make up air” in the connection of 23b and 23a as noted above), and feeding the first fluid to the first fluid flow channels of the adjacent heat exchange module (feeding the “make up air” or fluid 23a in the connection of 23b and 23a to downstream core).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the method comprising the steps of:
bringing the first fluid flow in one of the first fluid flow channels and recollecting the first fluid flow in one of the first manifolds several times when traveling through the heat exchanger;

the first manifolds collecting the first fluid from one heat exchange module of the plurality of heat exchange modules, conveying at least part of the first fluid to an adjacent heat exchange module of the plurality of heat exchange modules, and feeding the first fluid to the first fluid flow channels of the adjacent heat exchange module in Huggins as taught by Geay in order to increase heat exchange efficiency (see paragraphs 0029-0038 in the translation of Geay for comparison of the heat exchange efficiency of embodiment of Fig. 1 and Fig. 2).
Regarding claim 5, Huggins as modified further discloses wherein the heat exchange modules adjacent in the first direction are positioned at an intermediate distance with respect to each other, thereby creating the first manifolds (distance between the vertically adjacent cores 48, see annotated figure above, which allows formation of the first manifolds) and wherein heat exchange modules adjacent in the second direction are positioned at an intermediate distance (dy) with respect to each other, thereby creating the second manifolds (distance between the horizontally adjacent cores 48, see annotated figure above, which allows formation of the second manifolds).
Regarding claim 6
Regarding claim 7, Huggins as modified further discloses wherein the first manifolds fluidly connect two of the heat exchange modules adjacent in the first direction (the first manifolds connect two vertical adjacent cores 48), and the second manifolds fluidly connect two of the heat exchange modules adjacent in the first direction (the second manifolds at inlet/outlet side of “process gas” connect two vertical adjacent cores 48 respectively at the inlet/outlet end).
Regarding claim 8, Huggins as modified further discloses wherein the first manifolds fluidly connect two of the heat exchange modules adjacent in the third direction (the first manifolds connect inlet of one  heat exchange module and outlet of an adjacent outlet of another heat exchange module, where the inlet and outlet are aligned with the stacking direction), and the second manifolds fluidly connect two heat exchange modules adjacent in the third direction (the second manifolds connect inlet of one heat exchange module and outlet of an adjacent outlet of another heat exchange module, where the inlet and outlet are aligned with the stacking direction).
Regarding claim 9, as best understood, Huggins as modified further discloses wherein the first manifolds fluidly connecting the heat exchange modules adjacent in the first direction (the first manifolds connect two vertical adjacent cores 48) and the first manifolds fluidly connecting two of the heat exchange modules adjacent in the second or third direction (the first manifolds at inlet/outlet side of “make up air” connect two horizontal adjacent cores 48 respectively at the inlet/outlet end).
Regarding claim 10, as best understood, Huggins as modified further discloses wherein the second manifolds fluidly connecting two of the heat exchange modules adjacent in the second direction (the second manifolds connect two horizontal adjacent 
Regarding claim 11, Huggins as modified further discloses wherein the first inlet comprises a first distribution header, the first outlet comprises a first collection header, the second inlet comprises a second distribution header and the second outlet comprises a second collection header (see annotated figure 1 below, note that the collection headers are the respective frame at the openings of the heat exchanger).

    PNG
    media_image2.png
    525
    862
    media_image2.png
    Greyscale

Regarding claim 13, Huggins as modified further discloses wherein a first set of the first fluid paths and a first set of the second fluid paths is associated with a first set of the heat exchange modules (the top left corner core 48 in Fig. 8 is associated with a first set of the two make up air streams and a first set of the two process gas streams) and a second set of the first fluid paths and a second set of the second fluid paths is associated 
Regarding claim 23, Huggins as modified (the cores 48 is modified to include manifolds to provide meandering paths for both heat exchanging fluids, see teaching of Geay in claim 1 above) further discloses wherein the second manifolds collecting the second fluid from a heat exchange module (collecting the “process gas” or fluid 24b from upstream core in the connection of 24b and 24a as noted above), conveying at least part of the second fluid to an adjacent heat exchange module (conveying the “process gas” in the connection of 24b and 24a as noted above) and feeding the second fluid to the second fluid flow channels of the adjacent heat exchange module (feeding the “process gas” or fluid 24a in the connection of 24b and 24a to downstream core).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1) as applied to claim 1 above, and further in view of Huggins alone.
Regarding claim 4, the embodiment Fig. 1 and 8 of Huggins fails to disclose wherein the first channel length L1 is longer or shorter than the second channel length L2.
Huggins (Fig. 4) discloses wherein the first channel length L1 is longer or shorter than the second channel length L2 (channels for air 39 is longer than the channels for hot gas 40).
It is understood that longer channels provides greater heat exchange than shorter channels, while shorter channels provides less pressure loss than long channels. .
Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1) as applied to claim 1 above, and further in view of Small (US Patent No. 4,050,506).
Regarding claim 14, Huggins as modified fails to disclose the step of using the indirect heat exchanger for the processing of liquefied natural gas or liquefying natural gas.
Small discloses a plate heat exchanger (Fig. 1 and 2). Small further discloses the heat exchanger is useful in liquefying natural gas (see “Background of the Invention”).
Since both Huggins and Small disclose plate heat exchangers, the heat exchanger of Huggins may be modified (to include features in Figs. 1 and 3 and controls as disclosed) to be used as processing of liquefied natural gas or liquefying natural gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of using the indirect heat exchanger for the processing of liquefied natural gas or liquefying natural gas in Huggins as taught by Small as to further expand an application of the heat exchanger in Huggins.
Regarding claim 25, Huggins as modified in claim 14 further discloses wherein the first fluid being a refrigerant, the second fluid being a process stream (the process of using the heat exchanger of Huggins for processing of liquefied natural gas or liquefying natural gas as taught by Small includes the first fluid being a refrigerant, see col. 2, lines 34-40 
Huggins fails to disclose flow rates of the refrigerant and the process stream being in the order of 0.5 to 20 m/s.
It is noted that the flow rate for the fluids in the heat exchanger is a result effective variable. Fig. 9 and col. 4, lines 11-68 and col. 5, lines 1-22 of Small discloses that the flow rate of the cold liquid (or refrigerant) and hot vapor is controlled to adjust the capacity of the heat exchanger. Further, as shown in the NPL above, Reynold’s number and the thermal entrance length vary as a result of a change in flow rate. Therefore, the discovery of the flow rate range of the heat exchanger is not novel. One of ordinary skill in the art would perform routine experimentation to include the range as claimed for optimum result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flow rates of the refrigerant and the process stream being in the order of 0.5 to 20 m/s in Huggins as taught by Small through routine optimization for efficiency of the heat exchanger (col. 4, lines 24-32 of Small).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1) as applied to claim 1 above, and further in view of Mathias (US PGPub No. 2004/0031592).
Regarding claim 22, Huggins as modified fails to disclose wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm.
Mathias discloses wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm (see Fig. 17 and paragraph 0172, the heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm in Huggins as taught by Mathias in order to increase heat transfer coefficient.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1) as applied to claim 1 above, and further in view of Kim (US PGPub No. 2007/0158049).
Regarding claim 24, Huggins as modified fails to disclose wherein the plurality of heat exchanger modules comprising at least 8 heat exchanger modules.
Kim discloses 6 heat exchanger elements 141 stacked and connected on top of each other (see Fig. 2) to form an assembly. Since Kim is simply duplicate heat exchanger elements 141 for a larger unit, when Kim is applied in Huggins’ embodiments Figs 1 and 8, the four cores 48 can be duplicated to become 8 cores and the additional 4 cores are stacked and connected in the same way as in Kim’s Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of heat exchanger modules comprising at least 8 heat exchanger modules, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent No. 3,986,549) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Geay (FR 2955384 A1) as applied to claim 1 above, and further in view of Takahashi (US PGPub No. 2010/0015906) and Stansfield (US Patent No. 6,357,396).
Regarding claim 26, Huggins as modified in claim 1 fails to disclose the step of controlling a flow rate of the first fluid flow, inlet temperature of the first fluid flow, inlet pressure of the first fluid flow, flow rate of the second fluid flow, inlet temperature of the second fluid flow, inlet pressure of the second fluid flow, such that the first fluid flow and the second fluid flow are laminar in the first fluid flow channels and the second fluid flow channels.
Takahashi discloses controlling of an inlet temperature of heat exchanging fluids ERA (by heat exchangers 10 and 50a) and OSA (by bypass duct 4); and controlling of a flow rate and inlet pressure of the first fluid flow of heat exchanging fluids ERA and OSA (by adjusting the blowers 52 and 53, see paragraph 0176, which affects the flow velocity and pressure). Further, in heat exchangers, it is understood that controlling the temperature, flow rate and pressure of a fluid flow affect heat exchange to control the capacity of heat exchanger.
Stansfield discloses that the gas pressure loss decreases linearly as the flow rate decreases under laminar flow conditions (col. 11, lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of controlling a flow rate of the first fluid flow, inlet temperature of the first fluid flow, inlet pressure of the first fluid flow, 
 Regarding claim 27, Huggins as modified fails to disclose wherein the first fluid flow in the first fluid flow channels and the second fluid flow in the second fluid flow channels having a Reynolds number up to 900.
As noted in claim 26 above, Stansfield discloses that the gas pressure loss reduces as the flow rate decreases. Further, Reynold’s number is proportional to flow velocity (see the formula in col. 11 of Stansfield). Therefore, the range of Reynold’s number as recited is a result effective in heat exchangers. One skilled in the art would provide routine experimentation to the recited Reynold’s number in order to obtain an optimum pressure loss value in a heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first fluid flow in the first fluid flow channels and the second fluid flow in the second fluid flow channels having a Reynolds number up to 900 in Huggins as taught by Stansfield through routine experimentation in order to obtain the optimum value of pressure loss in the heat exchanger.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763